Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/227,255, filed 4/9/2021.
Claims 1-20 are pending and examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-15 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim14, line 3, “the at least a portion of the pin” has no antecedent basis.  By changing the phrase to “at least a portion of the pin” the rejection would be overcome.
	In claim 19, line 3, “idler end” is not clear if referring to the end defined in line 2 or to an additional element of the claim.  By changing the phrase to “the idler end” the rejection would be overcome.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Di Stefano(U.S. Pat. Appl. Publ. 2010/0200179; cited on PTO 892).
Di Stefano discloses an idler end(100), the idler end comprising: 
a housing(102, 114, see Figs. 1 and 13-16), the housing defining a longitudinal direction, and comprising an interior surface that defines a housing cavity(142, see para. [0038]);
a limiter(106) movably connected to the housing(see Figs. 13-16), the limiter comprising a first limiting counterpart(402, 406, 408, 410, 412, see Fig. 4), and a movement of the limiter relative to the housing is restricted in the longitudinal direction(see Figs. 13-16); 
a shaft(108) at least partially disposed in the housing cavity(see Figs. 13-16), the shaft comprising an exterior surface, and a second limiting counterpart(404, see Fig. 4) disposed on the exterior surface,
wherein the second limiting counterpart(404) and the first limiting counterpart(402, 406, 408, 410, 412) cooperatively limit a movement of the shaft relative to the housing to a maximum predetermined distance in the longitudinal direction, and the maximum predetermined distance is adjustable(see para. [0062] and Figs. 13-16).
	Regarding claim 2, Di Stefano discloses the idler end of claim 1, further comprising a bias member(112) that engages the housing and the shaft(see Fig. 14), and the bias member is configured to bias at least one of the shaft and the housing away from the other one of the shaft and the housing with respect to the longitudinal direction(see para. [0034]).
Regarding claim 4, Di Stefano discloses the idler end of claim 1, wherein the maximum predetermined distance is adjusted by a movement of the first limiting counterpart, effected by a movement of the limiter, relative to the second limiting counterpart(see para. [0041]).
Regarding claim 5, Di Stefano discloses the idler end of claim 4, wherein the movement of the limiter is rotation(see para. [0065]).
Regarding claim 6, Di Stefano discloses the idler end of claim 4, wherein the second limiting counterpart(404) comprises a protrusion on the exterior surface of the shaft(see Fig. 1) and the first limiting counterpart(406, 408, 410) comprises at least two surfaces disposed at different distances from an end of the limiter with respect to the longitudinal direction(see Fig. 4), each of the surfaces adapted to engage the protrusion when the protrusion is aligned with the surface(see para. [0063]).
	Regarding claim 7, Di Stefano discloses the idler end of claim 6, wherein the protrusion is a ridge extending with respect to the longitudinal direction(see Fig. 1).
Regarding claim 8, Di Stefano discloses the idler end of claim 6, wherein a blocking protrusion(410) is disposed adjacent at least one of the surfaces(see Fig. 4).
	Regarding claim 9, Di Stefano discloses the idler end of claim 6, wherein the first limiting counterpart comprises four surfaces, each disposed at different distances from the end of the limiter(402, 406, 408, 410, see Fig. 4).
Regarding claim 10, Di Stefano discloses the idler end of claim 4, wherein the first limiting counterpart(402, 406, 408, 410, 412) comprises a protrusion(410, see Fig. 4) and the second limiting counterpart comprises at least two surfaces(end of 404 and edge of flange 118) disposed at different distances from an end of the shaft with respect to the longitudinal direction(see Fig. 1), each of the surfaces adapted to engage the protrusion when the protrusion is aligned with the surface(see Figs. 13-16).
Regarding claim 11, Di Stefano discloses the idler end of claim 1, wherein the limiter(106) comprises a stem(130) extending into the housing cavity(see Figs. 13-16), and the first limiting counterpart is disposed on the stem(see Fig. 4).
	Regarding claim 12, Di Stefano discloses the idler end of claim 11, wherein the stem comprises an exterior surface(see Figs. 13-16), the exterior surface comprises a circumferential groove(adjacent 136b or narrowing of 130 from end 126, see Figs. 1 and 4 and receiving inward protrusion 502 in housing see Fig. 13-16), and at least one positioning pin extends from the interior surface of the housing into the circumferential groove(see Figs. 13-16).
Regarding claim 13, Di Stefano discloses the idler end of claim 1, wherein the limiter(106) comprises a through-bore(see Figs. 13-16) and at least a part of the shaft(108) is extendable through the through-bore(see Figs. 13-16).
Regarding claim 16, Di Stefano discloses the idler end of claim 1, wherein the housing(102) is rotatable around a longitudinal axis of the idler end relative to the shaft(the housing rotates as well as the shaft and meets the functional claim limitation, the term “with respect to the shaft” does not preclude the housing and shaft rotating together, see para. [0039]).
Regarding claim 17, Di Stefano discloses the idler end of claim 1, wherein the shaft and the housing are configured such that they rotate together(see para. [0039]).
Regarding claim 18, Di Stefano discloses a roller blind(see para [0031] and [0039]) comprising the idler end of claim 1.
Regarding claim 19, Di Stefano discloses a method for installing a roller blind, comprising: 
a) disposing an idler end into a roller tube such that an exterior surface of a housing of idler end engages an interior surface of the roller tube(see para. [0039]), 
b) moving a limiter(106) such that a first limiting counterpart(402, 406, 408, 410, 412, see Fig. 4) and a second limiting counterpart(404) on a shaft(108) cooperatively limits a movement of the shaft relative to the housing to a first range, 
c) positioning the roller blind in a predetermined position(see para. [0039]), 
d) moving the limiter such that the first limiting counterpart(402, 406, 408, 410, 412, see Fig. 4) and the second limiting counterpart(404) cooperatively limits the movement of the shaft relative to the housing to a second range that is different from the first range(see Figs. 13-16).
Regarding claim 20, Di Stefano discloses the method of claim 19, wherein a pin(504) disposed in the shaft(see para. [0048]) is retracted such that the pin is not exposed from the idler end(see Figs. 13-16).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
No prior art of record shows an idler end having a housing with a cavity, a limiter movably connected to the housing and a shaft, the limiter and shaft having interacting limiting elements to limit movement of the shaft relative to the housing with an adjustable distance, and further having (1) the shaft with a shaft cavity and the bias member disposed in the housing and shaft cavities, as in claim 3, or (2) the limiter having a bore and a part of the shaft is extendable through the bore, and the shaft comprises a cavity, a pin disposed in the cavity and extends through an aperture in the shaft cavity such that at least  apportion of the pin in exposed from the shaft, as in claim 14, nor nay motivation to do so.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 8a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/